IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


TERRENCE JOHNSON,                         : No. 215 EAL 2017
                                          :
                  Petitioner              : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
           v.                             :
                                          :
                                          :
ANTHONY A. AUSTIN,                        :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of October, 2017, the Petition for Allowance of Appeal is

DENIED.